DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for determining a valid access token is transmitted from the proper user device. Independent claims recite the uniquely distinct features of “receiving second access token from another device; acquiring a second time; determining, based on a term of validity included in the second access token and the second time, whether or not the second access token is valid; determining, based on a digital signature included in the second access token, whether or not the second access token is valid; determining, based on identification information included in the second access token, whether or not the second access token is falsely distributed; and
determining that the second access token is falsely distributed when the second access tokens having the same pieces of identification information are received more than a predetermined threshold within a predetermined period”. The closest prior arts, Mortimore, Jr (US 20160072839) and Kalogridis et al (US 20040073801), fail to anticipate or render the above underlined limitations obvious..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437